Citation Nr: 0522930	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francisca Santiago, Attorney


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION


The veteran's active military service extended for more than 
18 years, and concluded in July 1972.  He served in Vietnam 
during the Tet Offensive of 1968 as  Special Forces Infantry 
Officer.  His numerous military decorations and medals, 
include among others, the Parachute Badge, the Combat 
Infantryman Badge, the Bronze Star Medal, and the Vietnam 
Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to service 
connection for PTSD.  In May 2005, a hearing was held before 
the undersigned Veterans Law Judge sitting at the RO.

FINDING OF FACT


The competent evidence of record has established that the 
veteran has PTSD, which has been attributed to his combat-
related experiences while he was serving in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2005); 38 C.F.R. 
§§ 3.303(d); 3.304(f) (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

In essence, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).    Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In reviewing the ROs denial of the issue of service 
connection for PTSD, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes and the 
examination report is of record.  The veteran has also 
provided all records of private treatment, and appeared at a 
personal hearing before the undersigned Veterans Law Judge 
were he offered ample testimony about his medical treatment 
and combat experiences.  

The Board is satisfied that the RO has substantially met all 
the duties to notify and assist that are required by VCAA.  
Regardless, and to the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the adjudication of his 
claim given the favorable nature of the Board's decision 
herein.

The veteran asserts on appeal that service connection is 
warranted for PTSD because it was caused by the traumatic 
combat experiences that he had while in Vietnam.  

Applicable law and regulations provide that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition, a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

During a January 2004 VA examination for compensation 
purposes, the veteran provided a fairly detail description of 
some of his numerous combat experiences as a member of the 
United States Special Forces.  However, the examiner 
concluded with a diagnosis of depressive disorder.  The 
examiner in effect commented that although the veteran was in 
multiple combat situations, he did not specify and describe 
in detail a definite traumatic stressor.

The Board differs with the factual determination and 
assessment of the VA physician as it pertains to the reported 
stressors.  By virtue of the numerous medals and citations 
that the veteran was awarded for his exceptional service in 
combat, the consistent recollection of his experiences while 
in Vietnam and the credible testimony that he offered during 
his personal appearance, the Board accepts as conclusive, and 
is in effect convinced, that the veteran's reported in-
service stressors actually occurred.  

In addition to the above medical report, the evidence 
includes a report of a detailed psychiatric examination that 
was conducted by the veteran's private psychiatrist, Alberto 
M. Varela, MD, which establishes a diagnosis of PTSD.  In 
this report, Dr. Varela conclusively attributed the veteran's 
PTSD to the cumulative exposure to war and combat related 
experiences during the veteran's service in Vietnam.   

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that is 
related to his traumatic combat experiences in service.  
Under such circumstances, the benefit of the doubt is awarded 
to the veteran.  38 U.S.C.A. § 5107(b).  

Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.               



ORDER

Entitlement to service connection for PTSD is allowed.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


